                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

DELENTHEGIA BEARD-HAWKINS,

        Plaintiff,

v.                                       CIVIL ACTION NO. 1:18-01258

JENNIFER SAAD, Warden,

        Defendant.


                      MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United States

Magistrate Judge Dwane L. Tinsley for submission of findings and

recommendations regarding disposition pursuant to 28 U.S.C. §

636(b)(1)(B).    Magistrate Judge Tinsley submitted to the court his

Findings and Recommendation on April 10, 2019, in which he

recommended that the district court deny as moot plaintiff’s

petition under 28 U.S.C. § 2241 for a writ of habeas corpus, and

dismiss this action from the court’s docket.

        In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days, plus three mailing days, in

which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.     Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).    On April 29, 2019, plaintiff filed objections to the

PF&R.    With respect to her objections, the court has conducted a

de novo review.
     In this matter, plaintiff alleges that the Bureau of Prisons

(“BOP”) violated the Second Chance Act, 18 U.S.C. §§ 3621(b), and

Administrative Justice Reforms 17541 by denying her a six to

twelve month placement at a Residential Reentry Center (“RRC”)

following her completion of the BOP’s Residential Drug Abuse

Program (“RDAP”).   According to plaintiff, she should have

received a 180-day RRC placement, instead of the 125-day placement

she received.   Magistrate Judge Tinsley recommended that the

instant action be dismissed as moot because Beard-Hawkins was

released from custody on December 31, 2018.   See Spencer v. Kemna,

523 U.S. 1, 7 (1998) (holding that a “collateral consequence” of

conviction must exist after a prisoner’s release in order for her

to continue to maintain a challenge to his confinement).

According to Magistrate Judge Tinsley, because plaintiff had been

released from BOP custody, the court was unable to grant her

requested relief.

     Plaintiff objects that her case is not moot because, at the

time the PF&R was filed, she was serving a term of supervised

release and had specifically requested that any time she had

served in excess should have been credited against her term of

supervised release.   See ECF No. 11 (“Beard-Hawkins wish[es] to

appeal this and request that the 1 year supervised release be

removed from her at this time as she has completed Residential

Drug Treatment Program (RDAP) in which she did not benefit from



                                -2-
the time reduction and the fact that she was not awarded any

additional time off for the second chance act[.]”).

         “A case becomes moot, and accordingly no longer falls within

the court’s subject matter jurisdiction, when it is ‘impossible

for a court to grant any effectual relief whatever to a prevailing

party.’”     Baxter v. Young, Case No. 5:19-cv-00261, 2019WL 8754950,

at *4 (S.D.W. Va. Dec. 5, 2019) (quoting Chafin v. Chafin, 568

U.S. 165, 172 (2013)).     This case is moot because this court

cannot grant the relief that plaintiff requests, i.e., a reduction

in her term of supervised release.       Excess prison time cannot be

credited to a term of supervised release to shorten its length.

United States v. Johnson, 529 U.S. 53, 54 (2000).       As the Supreme

Court noted, “[t]he objectives of supervised release would be

unfulfilled if excess prison time were to offset and reduce terms

of supervised release.     Congress intended supervised release to

assist individuals in their transition to community life.

Supervised release fulfills rehabilitative ends, distinct from

those served by incarceration.”     Id. at 59.    Therefore, even if

Beard-Hawkins was correct that she was incarcerated longer than

she should have been,* this court does not have jurisdiction to



     *
      It does not appear that plaintiff actually served a greater
sentence than she should have. Rather, her argument is that she
did not receive the full RRC placement to which she was entitled.
However, “[b]ecause an RRC constitutes ‘incarceration’, a delay in
placing petitioner into an RRC does not impact the length of
petitioner’s incarceration whatsoever.” Pierce v. Thomas, No.
CV.08-705-MA, 2009 WL 1925469, *4 (D. Or. July 1, 2009).

                                   -3-
reduce her term of supervised release.   See Rhodes v. Judiscak,

676 F.3d 931, 935 (10th Cir. 2012) (“We cannot modify his sentence

now that it has been completed.    And we are not allowed to give

him a judicial make-up call by shortening his supervised release

term. . . .   [T]he best this court could do for him would be to

declare that he spent longer in prison than he should have. . . .

Rhodes’ ability to obtain modification under the supervised

release statute remains wholly within the discretion of the

sentencing court.”); Katz v. Sanders, No. CV 10-3086-SVW(RNB),

2010 WL 4449368, at *4 (C.D. Cal. Aug. 18, 2010) (“The Court

concurs with respondent that petitioner’s request for a reduction

of the supervised release component of his sentence from 10 years

to 3 years, as ‘compensation of losing out on the maximum possible

halfway house entitled under the second chance act,’ needs to be

directed to the sentencing court[.]”); Maxey v. Warden, FCI

Petersburg, No. 1:09cv443 (LMB/TCB), 2010 WL 1703731, at *2 (E.D.

Va. Apr. 26, 2010) (“Even if Maxey’s claim were meritorious and he

actually served more time in custody than he should have due to

BOP miscalculations, excess prison time cannot offset and reduce a

term of supervised release.”).    Based on the foregoing,

plaintiff’s objection is OVERRULED.

     Having reviewed the Findings and Recommendation filed by

Magistrate Judge Tinsley, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.   Accordingly, the court hereby DENIES as moot plaintiff’s

                                  -4-
petition under 28 U.S.C. § 2241 for a writ of habeas corpus,

DISMISSES this petition under 28 U.S.C. § 2241, and directs the

Clerk to remove this case from the court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).                A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”              28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and that

any dispositive procedural ruling is likewise debatable.                 Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir. 2001).   The court concludes that the governing standard is

not satisfied in this instance.    Accordingly, the court DENIES a

certificate of appealability.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and unrepresented parties.

     IT IS SO ORDERED this 12th day of July, 2021.

                                        ENTER:



                                        David A. Faber
                                        Senior United States District Judge




                                  -5-
